DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “computer program product tangibly stored in a computer storage medium.”  (Emphasis added).  Applicant’s definition in the specification is directed toward a computer-readable storage medium.  Applicant stated that a computer-readable storage medium is not to be interpreted as transient signals per se, such as radio waves or other freely propagating electromagnetic waves.  However, Applicant did not define a “computer storage medium” as not encompassing transient signals per se.  Claims 15-20 are currently drafted as a “computer storage medium” and not a “computer-readable storage medium”.  Applicant may overcome this rejection either by amending the “computer storage medium” to be a non-transitory computer storage medium, or by amending the “computer storage medium” to a “computer-readable storage medium”.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art teaches the use of a computational graph to disclose the optimal distribution of computational units between nodes in a distributed network, the prior art does not explicitly teach “…the plurality of nodes comprising at least one input node for exchanging data with at least one terminal device and at least one computational node for processing data; deploying the at least one input node to a first group of edge nodes co-located with a first base station serving the at least one terminal device; and deploying the at least one computational node to a second group of edge nodes co-located with an area data center” in conjunction with the use of a computational graph corresponding to an application while deploying an application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grunwald et al.				US 11,360,689 B1
Ni et al.					US 11,366,984 B1
Walker et al.				WO 2019/089116 A1
Mailey					WO 2019/089469 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/               Primary Examiner, Art Unit 2445